Citation Nr: 0410981	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and a mixed 
personality disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from December 1995 to September 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 RO decision which denied service 
connection for major depressive disorder and a mixed personality 
disorder.  

In October 2003, a hearing was held at the RO before the Veterans 
Law Judge signing this document.  The Veterans Law Judge had been 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the appropriate claims addressed by this decision 
has been obtained by the RO.

2.  The veteran was diagnosed with a personality disorder during 
service, which was not made worse by superimposed acquired 
pathology during service.

3.  The competent credible evidence of record does not show that 
the veteran's current acquired psychiatric disorder is the result 
of a disease or injury in service.  



CONCLUSION OF LAW

An acquired psychiatric disorder not incurred in or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefines the obligations of VA with respect to the duty to 
assist, including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

VA has a duty to notify the claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible for 
obtaining and of what evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The United States Court of Appeals for Veteran Claim's (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel has 
held that this aspect of Pelegrini constituted dicta.  VAOPGCPREC 
1-2004 (2004).

The RO provided this notice in a letter dated in June 2001, prior 
to the November 2001 initial AOJ adjudication of his claim.  The 
VCAA notice letter did not explicitly contain the "fourth 
element;" however, the letter did tell him to furnish information 
with regard to any person having relevant evidence, and advised 
him that he could furnish records.  This information should have 
put him on notice to submit relevant evidence in his possession.  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  The 
claims file contains the results of a VA examination that was the 
product of a review of the claims folder and contains all findings 
needed to evaluate the claim.  VA has also obtained all relevant 
treatment records.  These actions have complied with VA's duty to 
assist the veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly attributable 
to intercurrent causes.  When a condition noted during service is 
not shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  The United 
States Court of Appeals for the Federal Circuit has confirmed that 
"a veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).  

A review of his service medical records reveals that during an 
August 1996 psychiatric evaluation the veteran was referred after 
complaining of depression.  It was noted that he presented with 
considerable distress, anxiety, dysphoria and depression.  The 
examiner indicated that the veteran lacked age appropriate coping 
skills.  A considerable history of maladaptive behavior and other 
difficulties adjusting to the Navy was noted.  The diagnoses 
included adjustment disorder with mixed anxiety and depressed mood 
and personality disorder, not otherwise specified, immature 
features.  The examiner indicated that the veteran was not 
considered seriously mentally ill.  He was recommended for 
administrative separation for unsuitability.  

It was noted that his history of maladaptive behavior posed a 
continuing risk of harm to himself or others or to embarrass the 
Navy.  On separation examination in September 1996, the diagnosis 
was personality disorder with mixed anxiety and depressed mood.  

On VA examination in December 1996, no psychiatric abnormalities 
were noted.  

VA medical records dated from February 2001 to October 2001 
reflect that the veteran was treated for major depression, bipolar 
disorder, obsessive-compulsive disorder and personality disorder, 
with borderline characteristics.  The veteran was seen in March 
2001 following a suicide attempt wherein he cut his wrists.  An 
April 2001 record reflects that the veteran's first incidence of a 
psychiatric history began at age 14 when he shot himself in the 
foot.  The veteran was admitted to a VA hospital in September 2001 
after attempting to cut his wrists.  He indicated that thoughts of 
cutting himself were persistent since January.  

On VA examination in August 2001, the veteran reported that he had 
been depressed for "as long as he can remember."  He remembered 
being depressed, sad and without much energy or interest in things 
during his teenage years.  The examiner noted that the veteran had 
what appeared to be "an extremely pathologically interdependent 
relationship with his mother" which was intimately related to his 
early development and his personality disorder.  The diagnoses 
included major depressive disorder, chronic, severe and ongoing 
and mixed personality disorder, severe with borderline and 
passive-dependent aspects noted. 

The examiner opined that the veteran's disorder had existed from 
his early childhood and was not caused or aggravated by his 
military service.  The examiner added that what happened in 
service was merely, at that time, the latest in a series of 
"upsurges of depression as he had become used to for many years."

VA medical records dated from August 2002 to September 2002 
essentially reflect that the veteran was hospitalized following a 
suicide attempt with diagnoses of major depression and obsessive-
compulsive disorder.  He had a history of cutting himself since he 
was 14 years old.  It was noted that the veteran reported auditory 
and visual hallucinations.  

VA medical records dated from April 2003 to June 2003 note that 
the veteran was admitted with suicidal ideation and a history of 
borderline personality disorder and self-mutilations.  A June 2003 
record reflects a diagnosis of psychosis, not otherwise specified 
and borderline personality disorder.  

During the October 2003 hearing, the veteran testified that his 
psychiatric symptoms began during service.  He related that he had 
contemplated suicide during active duty, and such thoughts 
continued after his service discharge.  

Analysis

The Board notes that the veteran was administratively separated 
from service due to unsuitability and difficulties adjusting to 
the Navy.  He was diagnosed with a personality disorder with mixed 
anxiety and depressed mood at that time.  Personality disorders 
are not subject to service connection.  38 C.F.R. § 3.303(c).  

Post-service medical records reflect treatment for psychiatric 
problems beginning in 2001, several years after his discharge from 
active service.  In addition, several records note a history of 
psychiatric problems during his teenage years.  The 2001 VA 
examiner, based on review of the evidence indicated that the 
veteran's current psychiatric diagnoses existed from his early 
childhood and were not caused or aggravated by his military 
service.  There is no other competent evidence linking his current 
acquired psychiatric disabilities to service.  Additionally, there 
is no showing in the competent medical evidence of treatment for a 
psychosis within one year of separation from service.  

The Board has considered the veteran's testimony and that of his 
mother.  However, as lay persons they are not competent to offer 
testimony as to medical causation, diagnosis, or treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds persuasive the opinion of the 2001 VA examiner 
that the veteran's  current psychiatric diagnoses are not related 
to his brief military service.  See Winsett v. West, 11 Vet. App. 
420, 424-25.  

If there is a personality disorder with a superimposed acquired 
disorder during service, the acquired disorder could be service 
connected.  That is not shown in this case.  Rather, the first 
finding of an acquired disorder is some years after service, with 
only a personality disorder shown in service.  Therefore, the 
preponderance of the evidence is against the granting of service 
connection.  The evidence is not in equipoise so as to apply the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. The competent credible evidence of record shows the 
veteran's acquired mental disorders were not incurring in or 
aggravated by, his military service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.102, 3.303, 3.306.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



